Case: 16-16427   Date Filed: 09/29/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-16427
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:03-cr-20102-CMA-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellant,


                                 versus

KELVIN PACE,

                                                         Defendant-Appellee.


                     ________________________

                           No. 16-16429
                       Non-Argument Calendar
                     ________________________

                D.C. Docket Nos. 1:16-cv-21794-CMA,
                        1:03-cr-20102-CMA-1


KELVIN PACE,
                  Case: 16-16427      Date Filed: 09/29/2017      Page: 2 of 3


                                                                          Petitioner-Appellee,


                                             versus

UNITED STATES OF AMERICA,

                                                                      Respondent-Appellant.

                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                             ________________________

                                    (September 29, 2017)

Before TJOFLAT, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:

       The Government appeals the district court’s grant of Kelvin Pace’s motion

to vacate sentence, 28 U.S.C. § 2255. Pace had been sentenced to 235 months’

imprisonment under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e).

The Government asserts the district court erred by concluding Pace lacked a

sufficient number of predicate “violent felonies” in light of Johnson v. United

States, 135 S. Ct. 2551 (2015). After review,1 we reverse and remand to the

district court.




       1
         In a 28 U.S.C. § 2255 proceeding we review a district court’s findings of fact for clear
error, and its legal conclusions de novo. Garcia v. United States, 278 F.3d 1210, 1212 (11th Cir.
2002).
                                                2
              Case: 16-16427     Date Filed: 09/29/2017   Page: 3 of 3


      Pace contends the cases cited by the Government are unpersuasive. We do

not agree. Following close review, we conclude our binding precedent counsels in

favor of reversal and remand because, in light of his convictions for Florida

robbery pursuant to Florida Statue § 812.13, Pace has a sufficient number of

predicate “violent felonies” to support an armed career criminal designation under

the ACCA. See United States v. Fritts, 841 F.3d 937 (11th Cir. 2016); United

States v. Lockley, 632 F.3d 1238 (11th Cir. 2011); United States v. Dowd, 451 F.3d

1244 (11th Cir. 2006). The district court’s amended judgment is VACATED. The

district court’s order granting Pace’s motion to vacate sentence is REVERSED.

We REMAND to the district court for reinstatement of its original judgment and

further action consistent with this opinion.




                                          3